              Case 2:20-cv-00012-GMN-NJK Document 13 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
      MICHAELA CARSON,
 7                                                           Case No.: 2:20-cv-00012-GMN-NJK
                  Plaintiff(s),
 8                                                              ORDER TO SHOW CAUSE
      v.
 9
      EQUIFAX INFORMATION SERVICES,
10    LLC,
11                Defendant(s).
12            On January 3, 2020, Plaintiff initiated this case. Docket No. 1. Other than filing a proof
13 of service, Docket No. 11, Plaintiff has taken no action to advance the case with respect to
14 Equifax.1 Accordingly, Plaintiff is ORDERED to show cause in writing, by November 9, 2020,
15 why Equifax should not be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b). The order
16 to show cause will be deemed automatically satisfied without the need to respond if a request for
17 entry of default is filed by that date.2
18            IT IS SO ORDERED.
19            Dated: October 26, 2020
20                                                                ______________________________
                                                                  Nancy J. Koppe
21                                                                United States Magistrate Judge
22
23
24
25
26            1
                  On March 11, 2020, Plaintiff voluntarily dismissed Defendant JP Morgan Chase. Docket
     No. 9.
27
           2
             If default is entered, Plaintiff must file a motion for default judgment within 45 days
28 thereafter.

                                                       1
